DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2015/0352744).
Considering Claim 12:  Zhang et al. teaches a flame retardant wood product (¶0016) that is preferably oriented strand board (¶0025), the wood product comprising an inner layer treated with a first part of a flame retardant comprising ammonium phosphate/a water soluble flame retardant having a solubility in water of greater than 400 g/L (¶0056) and an outer layer comprising a powder coating of a second part of a flame retardant (¶0051).  As the outer layer comprises the powder coating and the inner layer does not, they are distinct parts of the oriented strand board with different chemical compositions.
Considering Claim 14:  Zhang et al. teaches the coating for the outer layer as comprising ammonium phosphate (¶0048).
Considering Claim 15:  The outer layer of Zhang et al. contains the impregnated first part of the flame retardant and additional coating of the second flame retardant, while the inner layer only contains the impregnated first part of the flame retardant.  Thus the outer layer would contain more of the two part flame retardant than the inner layer.
Considering Claim 16:  Zhang et al. teaches the amount of flame retardant as being 0.1 to 10 pounds per cubic foot (¶0041).  As the weight of wood is 30-40 pounds per cubic foot, the amount of flame retardant is less than 25 weight percent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0352744) as applied to claim 12 above, and further in view of Baroux (US 2013/0300015).
Considering Claim 17:  Zhang et al. teaches the composite of claim 12 as shown above.
	Zhang et al. is silent towards the internal bond strength of the oriented strand board.  However, Baroux teaches a fire resistant oriented strand board with an internal bond strength greater than 0.45 N/mm2 (65 psi) (¶0038).  Zhang et al. and Baroux are analogous art as they are concerned with the same field of endeavor, namely fire resistant oriented strand board.  It would have been obvious to a person having ordinary skill in the art to have prepared an oriented strand board with the internal bond strength of Baroux in Zhang et al., and the motivation to do so would have been, as Baroux suggests, to allow for the board to be used in heavy-duty load applications (¶0038).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baroux (US 2013/0300015) in view of Zhang et al. (US 2015/0352744).
Considering Claims 18 and 19:  Baroux teaches a process for forming a flame retardant oriented strand board (¶0013) comprising applying an aqueous solution of diammonium phosphate/a flame retardant having a water solubility of at least 400 g/L at room temperature (¶0037) to a furnish (¶0037-38), with the furnish capable of being formed into an oriented strand board without further drying (¶0038).
	Baroux is silent towards the concentration of the flame retardant in the aqueous solution.  However, Baroux teaches that the water content of the furnish is important to providing improved interaction with the binding agent, and thus the amount of water in the aqueous solution would be a result effective variable (¶0031).  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of flame retardant in the aqueous solution through routine experimentation, and the motivation to do so would have been, as Baroux suggests, to enhance the interaction between the binding agent and the fibers (¶0031).
	Baroux does not teach the flame retardant as comprising a powder component.  However, Zhang et al. teaches a flame retardant wood product (¶0016) that is preferably oriented strand board (¶0025), the wood product comprising an inner layer treated with a first part of a flame retardant comprising ammonium phosphate/a water soluble flame retardant having a solubility in water of greater than 400 g/L (¶0056) and an outer layer comprising a powder coating of a second part of a flame retardant (¶0051).  Baroux and Zhang et al. are analogous art as they are concerned with the same field of endeavor, namely flame retardant oriented strand board.  It would have been obvious to a person having ordinary skill in the art to have applied the powder coating of Zhang et al. to the oriented strand board of Zhang et al., and the motivation to do so would have been, as Zhang et al. suggests, it allows for a reduced amount of overall loading of flame retardant in the board (¶0053).
Considering Claim 20:  Zhang et al. teaches pressing the furnish in a mat (¶0033).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baroux (US 2013/0300015) in view of Zhang et al. (US 2015/0352744) as applied to claim 20 above, and further in view of Lehman (Wood Based Composites and Laminates, Kirk-Othmer Encyclopedia of Chemical Technology, 2011).
Considering Claim 21:  Baroux and Zhang et al. teach the process of claim 20 as shown above.
	Baroux does not teach separating the furnish into two portions prior to the addition of the powder coating.  However, Lehman teaches diving the furnish of an oriented strand board into a furnish with large strands for the outer layer and small strands for the core (Fig. 8).  As the powder coating of Zhang et al. is applied after the forming of the board, it would occur after the division of the furnish. Baroux and Lehman are analogous art as they are concerned with a similar technical difficulty, namely the formation of oriented strand board.  It would have been obvious to a person having ordinary skill in the art to have divided the furnish of Baroux, as in Lehman, and the motivation to do so would have been, as Lehman suggests, it is conventional for the formation of oriented strand board.  

Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive, because:
The applicant’s argument that Zhang et al. does not teach the claimed first and second part is not persuasive.  Zhang et al. teaches a flame retardant wood product (¶0016) that is preferably oriented strand board (¶0025), the wood product comprising an inner layer treated with a first part of a flame retardant comprising ammonium phosphate/a water soluble flame retardant having a solubility in water of greater than 400 g/L (¶0056) and an outer layer comprising a powder coating of a second part of a flame retardant (¶0051).  As the outer layer comprises the powder coating and the inner layer does not, they are distinct parts of the oriented strand board with different chemical compositions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767